Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 01/07/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard E. Zelenka on 02/07/2022.

The claims have been amended as follows: 


Claim  48.        (Currently Amended) The station keeping service satellite of claim 41, further
comprising:
a third third a third 
a fourth fourth a fourth 



Claim 49.        (Currently Amended) The station keeping service satellite of claim 48,
wherein:
the first thruster and the third 
positioned at different predetermined orientations; and
the second thruster and the fourth 

Claim 50.        (Currently Amended) The station keeping service satellite of claim 48,
wherein:
the first thruster and the third 
the service satellite; and
the second thruster and the fourth 

Claim 59.        (Currently Amended) The station keeping service satellite of claim 56, further comprising:
a third 
and
a fourth 
arm.

Allowable Subject Matter
Claims 41-60 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior arts of record individually or in combination discloses or render obvious a station keeping service satellite claimed in claims 41, 51, and 56.
The closest prior arts of record (from the parent application 15/450,601) are Halsband et al. (WO 2016030890), Celerier (U.S. Pub. No. 20130292516), and Kellberg (U.S. Pub. No. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642